       Case 1:19-cv-00775-MKV-RWL Document 11 Filed 04/19/19 Page 1 of 8



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
JEAN RICHARD SEVERIN,                                                      ANSWER

                                                    Plaintiffs,
                                                                           19-cv-775 (ALC)
                          -against-

NEW YORK CITY DEPARTMENT OF
EDUCATION; STEVEN DORCELY, former
Principal of Urban Action Academy High School;
JORDAN BARNETT, former Assistant Principal of
Urban Action Academy High School; MICHAEL
PRAYOR, former Superintendent over Urban Action
Academy High School,

                                                 Defendants.

-----------------------------------------------------------------------x

                 Defendants the New York City Department of Education, Steven Dorcely, and

Michael Prayor, by their attorney, Zachary W. Carter, Corporation Counsel of the City of New

York, as and for their Answer to Plaintiff’s Complaint, dated January 23, 2019, respectfully

allege as follows:

                 1.     Deny the allegations set forth in paragraph “1” of the Complaint, except

admit that Plaintiff purports to proceed as set forth therein.

                 2.     Deny the allegations set forth in paragraph “2” of the Complaint, except

admit that Plaintiff purports to proceed as set forth therein.

                 3.     Deny the allegations set forth in paragraph “3” of the Complaint and

respectfully refer the Court to the statute cited therein for a full and complete statement of its

provisions.

                 4.     Deny the allegations set forth in paragraph “4” of the Complaint, except

admit that the New York City Department of Education is located at 52 Chambers Street, New
      Case 1:19-cv-00775-MKV-RWL Document 11 Filed 04/19/19 Page 2 of 8



York, New York 10007, and respectfully refer the Court to the statute cited therein for a full and

complete statement of its provisions.

               5.    Deny the allegations set forth in paragraph “5” of the Complaint and

respectfully refer the Court to the statutes cited therein for a full and complete statement of their

provisions.

               6.    Deny the allegations set forth in paragraph “6” of the Complaint and

respectfully refer the Court to the statute cited therein for a full and complete statement of its

provisions.

               7.    Admit the allegations set forth in paragraph “7” of the Complaint.

               8.    Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “8” of the Complaint.

               9.    Deny the allegations set forth in paragraph “9” of the Complaint and

respectfully refer the Court to the statute cited therein for a full and complete statement of its

provisions.

               10.    Deny the allegations set forth in paragraph “10” of the Complaint and

respectfully refer the Court the statute cited therein for a full and complete statement of its

provisions.

               11.   Admit the allegations set forth in paragraph “11” of the Complaint.

               12.   Admit the allegations set forth in paragraph “12” of the Complaint.

               13.   Admit the allegations set forth in paragraph “13” of the Complaint.

               14.   Upon information and belief, admits the allegations set forth in paragraph

“14” of the Complaint.




                                                  2
      Case 1:19-cv-00775-MKV-RWL Document 11 Filed 04/19/19 Page 3 of 8



               15.   Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “15” of the Complaint.

               16.   Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “16” of the Complaint.

               17.   Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “17” of the Complaint.

               18.   Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “18” of the Complaint, except admit that in June 2014,

Plaintiff was assigned to Urban Action Academy High School.

               19.   Deny the allegations set forth in paragraph “19”

               20.   Deny the allegations set forth in paragraph “20” of the Complaint, except

admit that, in August 2014, Principal Dorcely asked Plaintiff to review a female student’s

Regents exam in the presence of the student and her parents only, and that Plaintiff conducted

the aforementioned review.

               21.   Deny the allegations set forth in paragraph “20” of the Complaint.

               22.   Deny the allegations set forth in paragraph “22” of the Complaint, except

admit that “Student A” was not assigned to Plaintiff as one of his students in his classes.

               23.   Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “23” of the Complaint.

               24.   Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “24” of the Complaint.

               25.   Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “25” of the Complaint.



                                                 3
      Case 1:19-cv-00775-MKV-RWL Document 11 Filed 04/19/19 Page 4 of 8



               26.   Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “26” of the Complaint.

               27.   Deny the allegations set forth in paragraph “27” of the Complaint.

               28.   Deny the allegations set forth in paragraph “28” of the Complaint.

               29.   Deny the allegations set forth in paragraph “29” of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of the allegation set

forth therein that Plaintiff filed a police report against Principal Dorcely.

               30.   Deny the allegations set forth in paragraph “30” of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of the allegation set

forth therein that Plaintiff filed a police report against Principal Dorcely.

               31.   Deny the allegations set forth in paragraph “30” of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of the allegation set

forth therein that Plaintiff filed a police report against Principal Dorcely.

               32.   Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “32” of the Complaint.

               33.   Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “33” of the Complaint.

               34.   Deny the allegations set forth in paragraph “34” of the Complaint.

               35.   Deny the allegations set forth in paragraph “35” of the Complaint.

               36.   Deny the allegations set forth in paragraph “36” of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of the allegation

concerning when and whether Plaintiff sought union assistance.




                                                   4
      Case 1:19-cv-00775-MKV-RWL Document 11 Filed 04/19/19 Page 5 of 8



               37.   Deny the allegations set forth in paragraph “37” of the Complaint, except

admit that a meeting was held with Superintendent Prayor, Plaintiff, Principal Dorcely, and a

district representative where the parties agreed that Principal Dorcely would not oversee Plaintiff

directly.

               38.   Deny the allegations set forth in paragraph “38” of the Complaint.

               39.   Deny the allegations set forth in paragraph “39” of the Complaint, except

admit that in or about March 16, 2017, Defendants served Plaintiff with New York State

Education Law § 3020-a charges.

               40.    Deny the allegations set forth in paragraph “40” of the Complaint, and

respectfully refer the Court to the New York State Education Law § 3020-a charges served on or

about March 16, 2017 for a full and complete statement of their contents.

               41.    Deny the allegations set forth in paragraph “41” of the Complaint, and

respectfully refer the Court to the Hearing Officer’s Decision, dated September 9, 2016, for a full

and complete statement of its holdings.

               42.    Deny the allegations set forth at paragraph “42” of the Complaint, and

respectfully refer the Court to the Hearing Officer’s Decision, dated September 9, 2016, for a full

and complete statement of its holdings.

               43.   Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “43” of the Complaint, except admits that in the fall of

2016, Plaintiff was reassigned to the Absent Teacher Reserve.

               44.   Deny the allegations set forth in paragraph “44” of the Complaint, except

deny that Principal Dorcely retaliated against Plaintiff.




                                                  5
        Case 1:19-cv-00775-MKV-RWL Document 11 Filed 04/19/19 Page 6 of 8



               45.   Deny the allegations set forth in paragraph “45” of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of the allegation

concerning when Plaintiff received Education Law 3020-a charges,             and admit that the

Department of Education served Plaintiff with Education Law § 3020-a charges on January 27,

2017.

               46.    Deny the allegations set forth in paragraph “46” of the Complaint, except

admit that Plaintiff was terminated from employment by Hearing Officer’s Decision, dated July

17, 2017, and respectfully refer the Court to the Hearing Officer’s Decision, dated July 17, 2017,

for a full and complete statement of its holdings

               47.   Deny the allegations set forth in paragraph “47” of the Complaint.

               48.   Repeat and reallege each and every response set forth in paragraphs “1”

through “47”

               49.   Deny the allegations set forth in paragraph “49” of the Complaint.

               50.   Deny the allegations set forth in paragraph “50” of the Complaint.

               51.   Repeat and reallege each and every response set forth in paragraphs “1”

through “50” above, as if alleged fully herein.

               52.   Deny the allegations set forth in paragraph “52” of the Complaint.

               53.   Deny the allegations set forth in paragraph “53” of the Complaint.

               54.   Deny the allegations set forth in paragraph “54” of the Complaint.

               55.   Deny the allegations set forth in paragraph “55” of the Complaint.

               56.   Deny the allegations set forth in paragraph “56” of the Complaint, except

admit that Plaintiff purports to proceed as set forth therein.




                                                    6
      Case 1:19-cv-00775-MKV-RWL Document 11 Filed 04/19/19 Page 7 of 8



                                         FIRST DEFENSE

                57.    The Complaint, in whole or in part, fails to state a claim upon which relief

may be granted.

                                       SECOND DEFENSE

                58.    Defendants have not violated any rights, privileges, or immunities under the

Constitution or laws of the United States, the State of New York, the City of New York, or any

political subdivision thereof, nor have they violated any act of Congress providing for the

protection of civil rights.

                                        THIRD DEFENSE

                59.     At all times relevant to the acts alleged in the Complaint, Defendants acted

reasonably, lawfully, properly, constitutionally, without malice, and in good faith.

                                       FOURTH DEFENSE

                60.     At all times relevant to the acts alleged in the Complaint, Defendants’

actions were reasonable, proper, lawful, made in good faith, and without malice.

                                         FIFTH DEFENSE

                61.    The individually named Defendants are entitled to qualified immunity.

                                        SIXTH DEFENSE

                62.    The alleged constitutional violation was not caused by any municipal policy,

practice, or custom.

                                      SEVENTH DEFENSE

                63.    Defendant Michael Prayor was not personally involved in any alleged

wrongdoing.




                                                  7
      Case 1:19-cv-00775-MKV-RWL Document 11 Filed 04/19/19 Page 8 of 8



               WHEREFORE, Defendants respectfully request that the Complaint be dismissed

in its entirety, that the court enter judgment for Defendants, and that Defendants be granted such

other and further relief as the Court deems just and proper.

Dated:         New York, New York
               April 19, 2019

                                                     ZACHARY W. CARTER
                                                     Corporation Counsel of the
                                                       City of New York
                                                     Attorney for the City of New York
                                                     and DOC Defendants
                                                     100 Church Street, Room 2-106
                                                     New York, New York 10007
                                                     (212) 356-8768
                                                     cferreir@law.nyc.gov




                                               By:          /s
                                                     Christopher Ferreira
                                                     Assistant Corporation Counsel




                                                 8
